Citation Nr: 1644260	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1966 to April 1967.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran failed to report to the most recently scheduled Board hearing in June 2014.  No party has asserted that the Veteran did not receive sufficient notice of his Board hearing or that he had good cause for his failure to appear.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In May 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although the issues certified to the Board were for entitlement to service connection for PTSD and depression, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized as reflected on the title page to comport with the record.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran engaged in combat or established corroborating evidence of his claimed in-service combat stressor.  

2.  The evidence does not demonstrate that the Veteran has a credible in-service stressor related to fear of hostile or military activity, which is confirmed by a VA psychiatrist or psychologist that the stressor is adequate to support a diagnosis for PTSD. 

3.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral sensorineural hearing loss had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service.  

4.  The evidence does not demonstrate that the Veteran's tinnitus had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in February 2009 and May 2009.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

Multiple attempts to verify the Veteran's claimed in-service stressor were performed.  December 2009 and August 2010 formal finding memoranda found that there was a lack of information required to verify stressors in connection with the PTSD claim.  In an October 2012 administrative decision, the RO had researched the Veteran's asserted stressor that in the Korea DMZ (demilitarized zone), he came across dead American soldiers, picked up the bodies, and placed them into bags.  He also asserted that he received a combat badge.  The RO verified the Veteran's unit and military occupational specialty (MOS) (Infantry and Track Vehicle Mechanic); that combat ribbons were not given in the DMZ or any area that was not considered part of the war zone; and that there was no evidence that the Veteran had received a combat ribbon.  Based on a lack of available information that the Veteran witnessed and experienced the events he claimed to be his stressors, the RO concluded that the stressor could not be conceded.  

In the May 2015 Board remand, the Board found that additional development was required as the Veteran had reported that he was assigned to a mortar crew and had undergone mortar attacks; and that while he was on guard duty, he shot and killed three North Korean infiltrators.  Although the Veteran had not submitted specific information related to these two stressors, the Board requested that the Veteran be afforded another opportunity to present information on these stressors, and for the RO to conduct the necessary development, to include a VA examination.  Subsequent to the remand, the Veteran did not submit any additional information, to include a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), in order for VA to perform another search to corroborate his claimed stressors.  

The Veteran underwent VA audiological examinations in March 2009 and November 2012, with a subsequent addendum opinion provided in November 2012.  In the May 2015 Board remand, the Board found that the most recent November 2012 examination report and opinion were inadequate; the examiner did not request a medical history from the Veteran as to the perceived onset of his hearing loss and tinnitus, and the examiner relied on the finding that the Veteran had normal hearing and no evidence of a shift in hearing during his active duty service.  

Upon remand, VA audiological and psychiatric examinations were scheduled in January 2016, but the Veteran failed to report.  In addition, the RO, on two separate occasions, tried unsuccessfully to contact the Veteran by phone seeking clarification for why he did not report.  See February 2016 and March 2016 Reports of General Information.  To date, the Veteran has not indicated that he had good cause for missing the examinations.  See 38 C.F.R. § 3.655(a) (2016).  Accordingly, the Board may proceed to adjudicate the claims based on the evidence of record. 38 C.F.R. § 3.655(b).

The Board notes that although the VA has a duty to assist in developing the claims at issue, this is not a one way street and that the Veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate with the process so that his claims may be fully developed.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see 38 C.F.R. § 3.159(c) (2016).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

A. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

B. Acquired Psychiatric Disorder

The Veteran contends that his PTSD was caused by his exposure to stressful events during his service along the Korea DMZ, including mortar explosions, being forced to shoot and kill three North Korean infiltrators, and picking up the dismembered bodies of five dead American soldiers and placing them into body bags.  See January 2009 VA Psychology E & M Note.  Based on his service, the Veteran reported that he had received the Combat Action Ribbon.  See May 2009 VA Form 21-0871.

Service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for a mental health disorder.  At his April 1967 separation examination, the Veteran's psychiatric clinical evaluation results were normal; the examiner specified that there was no significant interval history; and no pertinent symptomatology was noted on his associated report of medical history.  

A January 2009 VA Psychology E & M Note documents the Veteran's reported history of military trauma and current mental health symptomatology.  Following a mental status examination, a VA social worker found that the Veteran endorsed symptoms consistent with the diagnosis of PTSD.  

Within the Veteran's VA treatment records there are additional subsequent diagnoses for PTSD.  There was no diagnosis for another mental health disorder, to include depression.  

As discussed above, the Veteran's assignment to an Infantry unit, his MOS, and service along the Korea DMZ from February 1967 to October 1967 were verified; however, his claimed stressor for picking up and placing the bodies of dead American soldiers into body bags could not be conceded.  Furthermore, the evidence did not show that the Veteran had received any combat awards.  No additional information was provided by the Veteran as to his claimed stressors for mortar attacks and killing three North Korean infiltrators, so another search to corroborate his stressors was not performed.  

In December 2009, the Veteran submitted an internet article providing a general discussion of incidents that had occurred from 1966 to 1969 in Korea.  There was no specific mention of any incidents regarding the Veteran's assigned unit.  Another internet article listed Korea DMZ incidents, most of which occurred after the Veteran had separated from service.  Only one incident had occurred during the Veteran's period of service in January 1967.  The summary stated that "nK shore batteries fired on and sank ROKN PCE-56 off the north Korean east coast."  The Veteran did not indicate that he was present or otherwise involved with this incident.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  

As an initial matter, the Board finds that the evidence does not document any diagnosis for depression.  The only psychiatric disorder diagnosis reflected in the record is for PTSD.  Nevertheless, the Board must determine whether the Veteran's PTSD diagnosis comports with VA regulations.   

Despite the evidence showing multiple diagnoses for PTSD in the record, the Board finds that the evidence does not show that the Veteran has a PTSD diagnosis that conforms to VA regulations.  Under 38 C.F.R. § 3.304(f)(2), if the Veteran engaged in combat and the claimed stressor is related to that combat, then the Veteran's lay testimony would be sufficient to establish the occurrence of the claimed in-service stressor.  Here, the Veteran's assertion that he shot and killed three North Korean infiltrators would be an adequate in-service combat stressor.  However, the available evidence does not support that the Veteran actually engaged in combat.  Despite his assertions, he was not awarded any combat ribbons.  Indeed, in the October 2012 administrative decision, the RO explained that combat ribbons were not given in the Korea DMZ or any area that was not considered part of a war zone.  Furthermore, the internet articles submitted by the Veteran in December 2009 do not document any combat incidents involving the Veteran's unit during his period of active duty service.  Overall, the clear and convincing evidence establishes that the Veteran's claimed combat stressor is not supported by the record, and therefore, the Veteran's lay testimony is not sufficient to establish the occurrence of the stressor.  For that reason, the combat presumption under 38 U.S.C.A. § 1154(b) is not applicable.   

Regarding the Veteran's other two claimed stressors, which qualify as fear of hostile or terrorist activity under 38 C.F.R. § 3.304(f)(3), the Board finds that the evidence does not show that a VA psychiatrist or psychologist confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD.  The Veteran's STRs are silent for any complaints, treatment, or diagnosis for mental problems.  The Veteran was separated from service with normal psychiatric clinical evaluation results.  A January 2009 VA treatment record is the first available post-service treatment documenting the Veteran's mental health problems.  After the Veteran reported his in-service stressors and underwent an objective evaluation, he received a PTSD diagnosis; however, that diagnosis was made by a VA social worker, not a VA psychiatrist or psychologist.  All subsequent PTSD diagnoses in the record do not include confirmation by a VA psychiatrist or psychologist that the Veteran's claimed stressor is adequate to support a PTSD diagnosis.  Notably, multiple attempts to corroborate one of the Veteran's stressors (picking up and placing into body bags the dismembered bodies of dead American soldiers) were not successful, because the available information did not support his assertion and the Veteran did provide any additional information.  For the Veteran's claimed stressor of experiencing mortar attacks, the Veteran did not respond to a request to submit additional information, including another PTSD stressor questionnaire (VA Form 21-0871).  Moreover, the Veteran did not appear for his scheduled VA examination which might have helped to support his claim.  The Board concludes that pursuant to VA regulations, the Veteran's lay testimony regarding his in-service stressors related to fear of hostile or terrorist activity were not confirmed by a VA psychiatrist or psychologist; therefore, the claimed in-service stressors are not adequate to support a diagnosis for PTSD.  

Although the Veteran is competent to report his psychiatric symptoms and in-service traumatic experiences, he has not demonstrated that he has the requisite specialized knowledge or training to diagnose such a medically complex condition as PTSD, or any other psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay assertions that he has PTSD, or any other psychiatric disorder, are not probative.  

In summary, the Veteran's stressors were not corroborated, and the evidence does not show that he had combat service.  While the evidence provides lay testimony of the Veteran's fear of hostile or military or terrorist activity in Korea, that fear was not confirmed by a VA psychiatrist or psychologist to support a PTSD diagnosis.  Therefore, the Veteran fails to meet the criteria for PTSD.  See 38 C.F.R. § 3.304(f)(2) and (3).  The evidence does not show that the Veteran has any other mental health diagnoses.  Accordingly, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD and depression; therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

C. Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus was caused by his in-service noise exposure from mortar explosions, armored tank firings, and small arms fire.  

The Veteran's DD Form 214 reflects that his MOS was Track Vehicle Mechanic.  Based on the Duty MOS Noise Exposure Listing, that MOS has a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Accordingly, the Board finds that the Veteran was exposed to noise during his active duty service.

STRs document that the Veteran entered service with normal ears clinical evaluation results and normal hearing bilaterally for VA purposes.  See September 1965 pre-induction examination.  Upon separation, the Veteran had normal ears clinical evaluation results and normal hearing bilaterally for VA purposes.  The examiner noted no significant interval history.  An associated report of medical history indicated that the Veteran affirmatively denied having ear, nose, or throat trouble, or hearing loss.  See April 1967 separation examination and report of medical history.  

The Veteran submitted two private audiological evaluations from March 1991 and March 2009, which displayed the audiogram results without numerical interpretation.  There were no diagnoses or etiological opinions provided.  

A December 2008 VA Audiology Note reflects that the Veteran had undergone a hearing evaluation in November 2008 at a private facility.  The results of that evaluation indicated a moderate to profound sensorineural hearing loss in the left ear and a moderate to severe sensorineural hearing loss in the right ear.  At his VA audiology examination, the Veteran reported sustaining acoustic trauma from a mortar explosion on his left side during service, which caused him to experience left ear tinnitus immediately.  Currently, the Veteran said he had bilateral tinnitus which interrupted his sleep and interfered with concentration.  

In March 2009, the Veteran underwent a VA audiological examination.  The Veteran reported his in-service noise exposure, which occurred without hearing protection.  He also reported having post-service recreational noise exposure from hunting, where he wore hearing protection.  No post-service occupational noise exposure was reported.  Constant bilateral tinnitus symptoms since service were noted.  Upon objective evaluation, including puretone threshold testing, the examiner found that the test results were not reliable.  As a result, no etiological opinion was provided.  The examiner stated that he could not resolve the issue without resorting to mere speculation.  

An April 2009 VA Audiology Note documents that the Veteran complained of constant bilateral high-pitched ringing tinnitus which first appeared following his exposure to more than 100 rounds of mortar fire during service.  The VA treating physician diagnosed the Veteran with severe tinnitus and hyperacusis responses to a variety of sounds.  

A November 2012 VA audiological examination documents the Veteran's reported in-service noise exposure.  The examiner recorded that no hearing protection was used during service or when the Veteran hunted.  After service, the Veteran worked in a family owned auto parts store.  The Veteran continued to report his constant tinnitus symptoms since service.  Upon objective evaluation, including puretone threshold testing, the examiner found that the test results were valid for rating purposes and diagnosed bilateral sensorineural hearing loss.  Since the claims file was unavailable for review, the examiner was unable to provide a medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus without resorting to speculation.  

Upon receipt and review of the Veteran's claims file, the VA examiner prepared an addendum VA opinion in November 2012.  Based on the Veteran's normal hearing bilaterally at his separation examination with no evidence of a shift in hearing in either ear from enlistment to separation, the examiner opined that it was less likely as not that the Veteran's present hearing loss and tinnitus were related to military noise exposure.  As detailed above, the Board found, in a May 2015 Board remand, that this opinion was inadequate.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for bilateral hearing loss and tinnitus.  The evidence demonstrates that Veteran has current diagnoses for bilateral sensorineural hearing loss and tinnitus.  Based on his MOS, the Veteran had a high probability of noise exposure during his active duty service.  Accordingly, at issue is whether his bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  

As an initial matter, the Board acknowledges that the only medical opinion in the record as to the etiology of the Veteran's bilateral hearing and tinnitus was found to be inadequate.  Nevertheless, the Board attempted to rectify that problem by requesting that the Veteran be afforded another VA examination.  The Veteran failed to report for his scheduled VA examination, which may have provided information to support his claims.  Therefore, the Board must rely on the available evidence of record.  

The November 2012 VA examiner's opinion provides the most probative evidence as to the etiology of the Veteran's current bilateral hearing loss and tinnitus.  In concluding that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his in-service noise exposure, the examiner found that the Veteran had normal hearing bilaterally at enlistment and separation with no shift in hearing in either ear.  The examiner's opinion was based on a review of the Veteran's claims file, including consideration of his medical records, and his account of his in-service noise exposure.  Thus, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus on a direct basis.  

The Veteran contends that his exposure to hazardous noise in service caused his bilateral hearing loss and tinnitus.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran is not competent to relate his current bilateral hearing loss and tinnitus to his in-service noise exposure.  Such assertions are too medically complex to be made on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his bilateral hearing loss and tinnitus are the result of his in-service noise exposure is not deemed competent.

The Board has considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b), for bilateral sensorineural hearing loss or tinnitus.  Here, the evidence does not demonstrate that the Veteran's hearing loss or tinnitus manifested to a degree of 10 percent or more within one year of separation.  Indeed, at no time during his appeal has the Veteran identified when he first noticed that he had hearing problems.  The first documented post-service treatment for hearing problems was in 1991, more than 20 years after separation, when he participated in private audiological testing.  In addition, the Veteran did not specifically assert that he has had continuous symptoms of hearing loss since service.  He did, however, consistently report having tinnitus symptoms since service.  Nevertheless, the clinical evidence does not support a finding that the Veteran experienced acoustic trauma that would be consistent with continuous symptoms of tinnitus or hearing loss.  Thus, the Board finds that service connection for bilateral hearing loss and tinnitus would also not be warranted under 38 C.F.R. § 3.307(a) or on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).

In summary, the Board finds that the Veteran is not entitled to service connection for his bilateral hearing loss or tinnitus on a direct or presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


